DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 16-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,490,824 to Green, JR et al. (Green) in view of US 2005/0242093 to Sharpe et al. (Sharpe).
Regarding claim 1, Green discloses a blast resistant or redirecting container (Fig 1) comprising a rigid outer cylinder (5), a rigid inner cylinder (3) within the rigid outer cylinder and having a longitudinal axis.  Green does not teach a plurality of pumice bricks within the interior of the rigid inner cylinder.  However, Sharpe discloses a blast resistant container (Fig 2) comprising a blast mitigating material (43) lining the interior of the container, the material comprising individual bricks of pumice (€0161, all forms of pumice) having a solid structure and are displaced around the longitudinal axis adjacent inner wall of the rigid inner cylinder.  One of 
Regarding claim 4, the modified Green further teaches the pumice bricks including a plurality of the bricks each having a length extending along the longitudinal axis greater than it width (Fig 3, Sharpe).
Regarding claim 5, the modified Green does not teach the dimensions of the brick as recited; however, it would have been obvious to one of ordinary skill in the art to optimize the size and dimensions of the brick in order to adapt to the size of the container since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984).
Regarding claim 6, the modified Green does not teach the shape of the brick to be trapezoidal cross section; however, one of ordinary skill in the art would have found it obvious to change the shape of the brick in order to adapt to the shape of the container since it has been held that changes in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, the modified Green further teaches each brick including a longitudinal side contacting a longitudinal side of an adjacent brick (Fig 3, Sharpe).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, the modified Green further teaches rigid inner cylinder (3) attached to rigid base (1), plurality of pumice bricks includes at least one base brick covering the base within inner rigid cylinder (Sharpe, €0013).
Regarding claim 16, Green discloses a blast resistant barrier comprising a rigid inner layer (3), rigid outer layer (5) having longitudinal axis, both layers having opposing interior surfaces, blast resistant material between the inner and outer layers.  Green does not teach a pumice brick layer formed of compressed pumice compressed into brick form having a solid structure.  However, Sharpe discloses at least one pumice brick layer (13) of compressed pumice that can be of all forms including brick (€158, 161), the layer adjacent an outer surface of a rigid inner layer opposite inner surface of rigid inner layer (14) (Fig 2, €150, 162).  One of ordinary skill in the art would have found it obvious to incorporate pumice brick layers to the Green container as suggested by Sharpe in order to facilitate suitable blast mitigating material (Sharpe, €158, 161).
Regarding claim 17, the modified Green further teaches the brick layer comprising a plurality of elongated pumice bricks (13, Sharpe, Fig 3)
Regarding claim 18, Green further teaches at least one steel cable reinforced belt (8, col. 3, ll. 7-10, col 3, ll. 55- col 4, line 7) adjacent rigid inner or outer layer or between the layers.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sharpe and US Patent No. 5,181,619 to Noble.
Regarding claim 10, the modified Green does not teaches the container of claim 9 but does not teach a drain tube extending through the brick and base.  However, Noble discloses a waste receptacle and in particular discloses a drain tube (34) for removing excess water from the bin.  One of ordinary skill in the art would have found it obvious to incorporate a drain tube through the brick and base as suggested by Noble in order to remove excess waste water from the bin.  

Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sharpe and US 2010/0300275 to Warren.
Regarding claim 11-12, the modified Green teaches the container of claim 9 except for a crush panel.  Warren discloses a crush panel (194) over a blast mitigating layer (138) and blast mitigating material comprises first (182) and second (192) blast mitigating material, the crush panel between the layers.  One of ordinary skill in the art would have found it obvious to incorporate a crush panel and additional layer of pumice brick to Green as suggested by Warren in order to absorb force acting on ballistic panel (Warren, abstract). 
Regarding claim 13, the modified Green further teaches a compressible material (1) within gap between outer and inner cylinder (ZGreen, Fig 1, 4, col. 3, ll. 7-10, col. 3, ll. 55-col 4, ll. 7).  Green does not teach the compressible material to be pumice.  However Sharpe discloses using compressible material such as pumice for blast mitigating (€158, 161) and one of ordinary In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).
Regarding claim 14, Green further discloses steel cable reinforced belt (8) around inner rigid cylinder (3) (Figs 1, 4, col. 3, ll. 7-10, col. 3, ll. 55, col. 4, ll. 7).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sharpe, Warren and US Patent No. 5,645,184 to Rowse.
Regarding claim 15, the modified Green teaches the container of claim 14 except for a corrugated cylinder surrounding at least a portion of the rigid inner cylinder.  However, Rowse discloses a container (10) comprising a layer of corrugated material is known in the art (Figs 1-2, col. 3, ll-25-35).  One of ordinary skill in the art would have found it obvious to incorporate a layer of corrugated material to the modified Green container as suggested by Rowse in order to optimize blast absorbing properties and allow container to expand before structural failure (Rowse, col. 1, ll. 46-50, col. 3, ll. 30-35).

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sharpe and Rowse.
Regarding claims 19, the modified Green teaches the barrier of claim 18 except for a layer of corrugated material.  However, Rowse discloses a container (10) comprising layer of corrugated material.  One of ordinary skill in the art would have found it obvious to incorporate a layer of material to the Green container as suggested by Rowse in order to optimize blast 
Regarding claim 20, Green discloses inner and louter layers made of steel (Green, claim 10).

Response to Arguments
Applicant's arguments filed 5/29/2020 have been fully considered but they are not persuasive. Applicant makes the argument that Sharpe does that teach pumice in brick form.  However, Sharpe clearly discloses that the blast mitigating material within each pack formed by the flexible sheets can be pumice of all forms, thus forming a pumice brick.  Applicant argues that the form within the sheets is powdered or granular; however, Sharpe clearly discloses that the pumice may be of all forms and thus may also include the solid brick form.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In particular, since Sharpe discloses that the pumice may be of all forms, thus the pumice can also be solid form and not just powder or granular.
Applicant argues that prior art does not teach each brick contacting an adjacent brick.  This is not persuasive because as shown in Fig 3 of Sharpe, each individual brick has a longitudinal side contacting an adjacent brick.  The “brick” in the instant case comprises the sheets holding the pumice within.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Nobel teaches a tube from interior of the container through to outside of container to facilitate draining and one of ordinary skill in the art would have found it obvious to extend a tube from the interior of the Green container through to the outside of the container as suggested by Nobel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735